Citation Nr: 1414816	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to May 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the record.

Although a stated claim may only seek service connection for a specific condition, a claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of reopening a claim of entitlement to service connection for sleep apnea and entitlement to a total disability rating based on individual unemployability have been raised by the Veteran.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159 (2013).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

During the June 11, 2013, hearing before the undersigned, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue of entitlement to service connection for a seizure disorder.



CONCLUSION OF LAW

The criteria for withdrawal are met for the claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the Veteran's June 2013 hearing before the Board, the Veteran indicated that he wanted to withdraw his claim of entitlement to service connection for a seizure disorder.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to that issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a seizure disorder is dismissed.




REMAND

Additional development is warranted before the Board may make a decision on the claim of entitlement to service connection for a psychiatric disability.  

The Veteran, in his application for disability benefits from the Social Security Administration, indicated that he received treatment relating to psychiatric conditions from a number of care providers.   On remand, efforts should be undertaken to obtain those medical records.

Furthermore, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record indicates that the Veteran has a current psychiatric disability, and the Veteran contends that the symptoms are connected to his in-service experiences.  The Board finds that an examination should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on the response, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  

2.  Attempt to obtain pertinent medical records that are not otherwise associated with the Veteran's claims file, including treatment records from the following medical care providers:  the Adult Behavioral Health Clinic in St. Cloud, Minnesota; the Broadway Medical Center in Alexandria, Minnesota; Lifeline Counseling Services in Alexandria, Minnesota; and Solutions Behavioral Healthcare Professionals in Alexandria, Minnesota.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  The examination should elicit a pertinent history from the Veteran.  After diagnosing any psychiatric disabilities, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability had onset in service or is otherwise related to service, to include the Veteran's accounts of the events and feelings that he experienced in-service.  The examiner should provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


